Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 11/22/2021 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 07/10/2020 is a has GREECE 20190100327 07/31/201 are acknowledged.
Drawings
3.  	The drawings were received on 7/10/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 7/10/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 9, 12-15, 20-25, 26-28  are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20210185603 A1 Bogineni   et al. (Hereinafter “Bogineni  ").
 	As per claim 1, Bogineni   teaches a method of wireless communication, comprising: receiving, by a core network entity from a user equipment (UE), a network slice request (para [0055] , fig. 4A, receiving by the core network a slice request from a user device); transmitting, by the core network entity to a first base station (BS), a request for capability information associated with the UE based on the UE's network slice request (para [0055] , fig. 4A,5A-5D, sending slice request a base associated with network and capability information ); and receiving, by the core network entity from the first BS, a response indicating the capability information associated with the UE (para [0058] , 4A,5A-5D, in response to the request receiving by the core network capability information such as accept or reject to the particular slice for the user device ).
	As per claim 2, Bogineni   teaches the method of claim 1, wherein receiving the network slice request includes: receiving, by the core network entity, a network registration request message including requested network slice selection assistance information (NSSAI) indicating a first set of network slices and a second set of network slices requested by the UE, the first set of network slices being supported by a current tracking area associated with the first BS, and the second set of network slices not being supported by the current tracking area (para[0071-0074] , receiving the core network from the user device the request information includes the user information and two sets information such source base station and target base station, wherein the after the target information which is supported after handover and source is not supported after handover  ).
	As per claim 3, Bogineni   teaches the method of claim 1, further comprising: determining whether a first network slice indicated in the network slice request is supported by a current tracking area associated with the first BS, wherein transmitting the request includes transmitting the request in response to a determination that the first network slice is not supported by the current tracking area (para[0071-0074] , the request includes current tracking area which is close to the target base station and request includes the source is not supported of slice ).
	As per claim 4, Bogineni   teaches the method of claim 1, wherein transmitting the request includes: transmitting, by the core network entity, a UE capability check request message including requested NSSAI indicating a second set of network slices, the second set of network slices not being supported by a current tracking area associated with the first BS ( para[0071-0074] , slice request includes information includes source slice information which is not supported in the current area and request for handover).
	As per claim 5, Bogineni   teaches the method of claim 4, wherein receiving the response includes: receiving, by the core network entity, a UE capability check response message including available NSSAI indicating a third set of network slices supported by a second BS operating in a different carrier frequency than the first BS, wherein the third set of network slices is a subset of the second set of network slices ( para [0058] , 4A,5A-5D, receiving, by the core network entity, a UE capability check response message including available NSSAI indicating a third set of network slices supported by a second BS operating in a different carrier frequency than the first BS).
	As per claim 9, Bogineni   teaches the method of claim 1, wherein the network slice request indicates a second network slice that is supported by a current tracking area associated with the first BS, and the response further includes allowed NSSAI indicating the second network slice (( para [0058] , 4A,5A-5D, slice request to the base station is based on the mobile close to the source or target base station).
	As per claim 12, Bogineni   teaches a method of wireless communication, comprising: transmitting, by a user equipment (UE), a request for a network slice of a Network (para [0055] , fig. 4A, transmitting by a user dercie to a core network a slice request  );; transmitting, by the UE, a network registration request message including requested network slice selection assistance information (NSSAD indicating a first set of network slices and a second set of network slices requested by the UE (para [0055-0056][0071-0074] , UE sends a request to the core network  connected base station near its geographical area, request includes the network slice assistance information geographical area to the base station which is connected), the first set of network slices being supported by a current tracking area associated with a base station (BS), and the second set of network slices not being supported by the current tracking area ( para [0055-0056][0071-0074] , wherein the first set includes the base station information which  may include the network slice selection assistance information supported by the terminal device supported in that geographical area of that base station, other source base station not supported  for assistance information supported by the terminal device);  and receiving, by the UE, a response indicating a rejection of the requested network slice and a cause of the rejection (para[0071-0074] ,; 5B, receiving, by the UE, a response indicating a rejection of the requested network slice and a cause of the rejection ).
	As per claim 13, Bogineni   teaches the method of claim 12, wherein transmitting the request for the network slice includes: transmitting, by the UE, a network registration request message including requested network slice selection assistance information (NSSAI) indicating a first set of network slices and a second set of network slices requested by the UE, the first set of network slices being supported by a current tracking area associated with a base station (BS), and the second set of network slices not being supported by the current tracking area (para[0071-0074] , receiving the core network from the user device the request information includes the user information and two sets information such source base station and target base station, wherein the after the target information which is supported after handover and source is not supported after handover  ).
	As per claim 14, Bogineni   teaches the method of claim 12, wherein the UE is associated with a BS operating in a first frequency cell(para [0064] , associated with a BS operating in a first frequency cell ).
	As per claim 15, Bogineni   teaches the method of claim 12, wherein the cause of the rejection is indicated by a cause value indicating that the rejection is due to the requested network slice not being available in a current tracking area associated with the UE, but can be supported by next generation (NG)-radio access network (RAN) controlled mobility on-demand( para [0069] [0074],   based on the RAN-CN network slice pairing information, as described herein. For example, the RAN device may determine whether the target RAN slice supports the type of application or service and/or that the target RAN slice has sufficient available resources to support the type of application or service).
	As per claim 20, Bogineni   teaches an apparatus, comprising: a transceiver configured to: receive, from a user equipment (UE), a network slice request ( para [0055] , fig. 4A, receiving by the core network a slice request from a user device); transmit, to a first base station (BS), a request for capability information associated with the UE based on the UE's network slice request(para [0055] , fig. 4A,5A-5D, sending slice request a base associated with network and capability information ); and receive, from the first BS, a response indicating the capability information associated with the UE(para [0058] , 4A,5A-5D, in response to the request receiving by the core network capability information such as accept or reject to the particular slice for the user device).
	As per claim 21, Bogineni   teaches the apparatus of claim 20, wherein the transceiver is configured to: receive a network registration request message including requested network slice selection assistance information (NSSAI) indicating a first set of network slices and a second set of network slices requested by the UE, the first set of network slices being supported by a current tracking area associated with the first BS, and the second set of network slices not being supported by the current tracking area( para[0071-0074] , receiving the core network from the user device the request information includes the user information and two sets information such source base station and target base station, wherein the after the target information which is supported after handover and source is not supported after handover  ).
	As per claim 22, Bogineni   teaches the apparatus of claim 20, further comprising: a processor configured to determine whether a first network slice indicated in the network slice request is supported by a current tracking area associated with the first BS, wherein the transceiver transmits the request for capability information in response to a determination that the first network slice is not supported by the current tracking area(para[0071-0074] , the request includes current tracking area which is close to the target base station and request includes the source is not supported of slice ).
	As per claim 23, Bogineni   teaches the apparatus of claim 20, wherein the transceiver is configured to: transmit a UE capability check request message including requested NSSAI indicating a second set of network slices, wherein the second set of network slices is not supported by a current tracking area associated with the first BS( para[0071-0074] , slice request includes information includes source slice information which is not supported in the current area and request for handover).
	As per claim 24, Bogineni   teaches the apparatus of claim 23, wherein the transceiver is configured to: receive a UE capability check response message including available NSSAI indicating a third set of network slices supported by a second BS operating in a different carrier frequency than the first BS, wherein the third set of network slices is a subset of the second set of network slices( para [0058] , 4A,5A-5D, receiving, by the core network entity, a UE capability check response message including available NSSAI indicating a third set of network slices supported by a second BS operating in a different carrier frequency than the first BS).
	As per claim 27, Bogineni   teaches the apparatus of claim 20, further comprising: a processor configured to determine that a first network slice indicated in the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS( para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS); and wherein the transceiver is configured to transmit a registration response in response to the network slice request, wherein the registration response includes an indication that the first network slice is available on-demand by the UE( para [0019] , transmitting a registration response in response to the network slice request).
	As per claim 28, Bogineni   teaches the apparatus of claim 20, wherein the network slice request indicates a second network slice that is supported by a current tracking area associated with the first BS, and the response further includes allowed NSSAI indicating the second network slice(para [0058] , 4A,5A-5D, slice request to the base station is based on the mobile close to the source or target base station ).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  6-8, 18-19, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20090318088 A1 to Wu et al (hereinafter Wu).
	As per claim 6, Bogineni teaches the method of claim 1, Dowlatkhah teaches further comprising: determining, by the core network entity, that a first network slice indicated in the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS (para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS ); and transmitting a registration response in response to the network slice request, the registration response including a rejection of the first network slice and a cause of the rejection ( para [0019] , transmitting a registration response in response to the network slice request,). US 20200045548 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Bogineni  by determining, by the core network entity, that a first network slice indicated in the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS ; and transmitting a registration response in response to the network slice request, the registration response including a rejection of the first network slice and a cause of the rejection as suggested by Dowlatkhah, this modification would benefit   Markovic , Bogineni  for enabling a better service availability to mobile high speed devices.
	As per claim 7, Bogineni teaches the method of claim 6, wherein the network slice request indicates a second network slice that is supported by the current tracking area, and the response further includes allowed NSSAI indicating the second network slice (para [0058] , 4A,5A-5D , second network slice that is supported by the current tracking area, and the response further includes allowed NSSAI indicating the second network slice).
 	As per claim 8, Bogineni teaches the method of claim 1, Dowlatkhah teaches further comprising: determining, by the core network entity, that a first network slice indicated in the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS ); and; and transmitting a registration response in response to the network slice request, the registration response including an indication that the first network slice is available on-demand by the UE ( para [0019] , transmitting a registration response in response to the network slice request,). 
	Examiner supplies the same rationale as supplied in claim 6.
As per claim 18, Bogineni teaches a method of wireless communication, comprising: transmitting, by a user equipment (UE), a request for a network slice of a network request (para [0055] , fig. 4A, receiving by the core network a slice request from a user device);; and receiving, by the UE, a response indicating the requested network slice is available on-demand by the UE's request (para [0055] , fig. 4A,5A-5D, sending slice request a base associated with network and capability information, wherein the requested network slice is not supported by a current tracking area associated with the UE(para[0071-0074] , receiving the core network from the user device the request information includes the user information and two sets information such source base station and target base station, wherein the after the target information which is supported after handover and source is not supported after handover), wherein the response includes a cause-value indicating that a rejection is due to the requested network slice not being available in the current tracking area(para[0071-0074] , receiving the core network from the user device the request information includes the user information and two sets information such source base station and target base station, wherein the after the target information which is supported after handover and source is not supported after handover   ).
 	Dowlatkhah teaches a response indicating the requested network slice is available on-demand by the UE's request( para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS );
 	Examiner supplies the same rationale as supplied in claim 6.
	As per claim 25, Bogineni teaches the apparatus of claim 20, further comprising: a processor configured to determine that a first network slice indicated in the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS(para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS ); and wherein the transceiver is configured to transmit a registration response in response to the network slice request, and wherein the registration response includes a rejection of the first network slice and a cause of the rejection(para [0019] , transmitting a registration response in response to the network slice request ).
 	Dowlatkhah teaches wherein the first network slice is not supported by a current tracking area associated with the first BS (para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS );
 	Examiner supplies the same rationale as supplied in claim 6.
As per claim 26, Bogineni   teaches the apparatus of claim 25, wherein the network slice request indicates a second network slice that is supported by the current tracking area, and the response further includes allowed NSSAI indicating the second network slice para [0058] , 4A,5A-5D , second network slice that is supported by the current tracking area, and the response further includes allowed NSSAI indicating the second network slice)..
Claim(s)  10, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20210368383 A1 to JANGID et al (hereinafter JANGID).
 	As per claim 10, Bogineni teaches the method of claim 1, JANGID teaches wherein the network slice request indicates a first network slice that is not supported by a current tracking area associated with the first BS, and the first BS operates over a first cell frequency, the method further comprising: receiving, by the core network entity from the UE, a protocol data unit (PDU) session establishment request message requesting PDU session establishment over the first network slice (para [0103], receiving, by the core network entity from the UE, a protocol data unit (PDU) session establishment request message requesting PDU session establishment); transmitting, by the core network entity to the first BS, a PDU session resource setup request message to the first BS that causes the first BS to setup resources for the first network slice (para [0103], transmitting, by the core network entity to the first BS,  ); and receiving, by the core network entity from the first BS, a PDU session resource setup response message indicating a failure status based on the first network slice not provided by the first cell frequency(para [0103], receiving, by the core network entity from the first BS, a PDU session resource setup response message indicating a failure status);.20210368383
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Bogineni  by receiving, by the core network entity from the UE, a protocol data unit (PDU) session establishment request message requesting PDU session establishment over the first network slice   transmitting, by the core network entity to the first BS, a PDU session resource setup request message to the first BS that causes the first BS to setup resources for the first network slice  and receiving, by the core network entity from the first BS, a PDU session resource setup response message indicating a failure status based on the first network slice not provided by the first cell frequencyas suggested by Dowlatkhah, this modification would benefit   Markovic , Bogineni  for better connectivity solution to  mobile system moving in high speed areas.
	As per claim 29, Bogineni teaches the apparatus of claim 20, wherein the network slice request indicates a first network slice that is not supported by a current tracking area associated with the first BS, and the first BS operates over a first cell frequency, wherein the transceiver is configured to: receive, from the UE, a protocol data unit (PDU) session establishment request message requesting PDU session establishment over the first network slice (para [0103], receiving, by the core network entity from the UE, a protocol data unit (PDU) session establishment request message requesting PDU session establishment);; transmit, to the first BS, a PDU session resource setup request message to the first BS that causes the first BS to setup resources for the first network slice (para [0103], transmitting, by the core network entity to the first BS,  );; and receive, from the first BS, a PDU session resource setup response message indicating a failure status based on the first network slice not provided by the first cell frequency (para [0103], receiving, by the core network entity from the first BS, a PDU session resource setup response message indicating a failure status);
	Examiner supplies the same rationale as supplied in claim 10.
Allowable Subject Matter
 	Claim  11 16-17 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	On page 10 of appliciant's argument claim 1 regarding applicant argues that "Bogineni does not teach every element of claim 1. The Office relies on Bogineni paragraph 55 as allegedly teaching “transmitting, by the [CN] entity to a first [BS], a request for capability information associated with the UE” as recited in claim 1. Office Action, page 3 (emphasis added). However, Bogineni paragraph 55 does not refer to a communication from a CN to a BS, but rather states: “end device...may register and attach with [CN]...end device...generates and transmits a [service or slice] request.” Bogineni paragraph 55 describes a transmission by a UE to a CN for a service or slice request, and not a request from a CN to a BS for capability information associated with the UE". Applicant's argument are not persuasive.  MME/AMF which is part of the core network receivers slice request from the user station during the handover procedure and MME/AMF is transmitting a the  target base station, transmission request includes whether target base station capability information for handover including target base station signal strength closeness to the base station and for slicing pairing information which is mentioned in fig3 as well. Receiving by the core network entity MME/AMF handover over confirmation a capability information for slicing support. If mobile is not near target base station, the target can't support the capacity to to server mobile in the vicinity of target base station and also slice request, as tagught in fig. para 4A, para[0055] further taughtin fig 6A, para [0072-0074].
 	On page 10 of appliciant's argument claim 12 regarding applicant argues that " As discussed above, Bogineni does not disclose or suggest that a network device or RAN device may include a UE. Bogineni describes a process that allows a BS to choose any target slice to support a slice request, and does not describe a UE transmitting a network registration request message indicating a first and second set of network slices requested by the UE, as claimed. Bogineni   in para [0055-0056][0071-0074] , UE sends a request to the core network  connected base station near its geographical area, request includes the network slice assistance information geographical area to the base station which is connected), the first set of network slices being supported by a current tracking area associated with a base station (BS), and the second set of network slices not being supported by the current tracking area ( para [0055-0056][0071-0074] , wherein the first set includes the base station information which  may include the network slice selection assistance information supported by the terminal device supported in that geographical area of that base station, other source base station not supported  for assistance information supported by the terminal device);
 	On page 10 of appliciant's argument claim 18 regarding applicant argues that " Further, Dowlatkhah also fails to disclose or suggest receiving a response that includes a cause-value indicating that a rejection is due to the requested network slice not being available in the current tracking area. Accordingly, even when combined
Bogineni and Dowlatkhah fail to disclose or suggest all of the recited features of independent claim 18. Dowlatkhah teaches  para [0019] , the network slice request is available on-demand by the UE, wherein the first network slice is not supported by a current tracking area associated with the first BS
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20210195409 A1; US Patent Publication US 20210266999 A1,   US Patent Publication US 20210204349 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467